DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 2, 9-13, 15-19 and 22 are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Vockrodt on 7/23/2021.
The application has been amended as follows: 
Claim 1, lines 9-10, delete “the x-ray composition,” and replace with --the composition,--.
Claim 2, line 1, delete “the x-ray composition” and replace with --the composition--.
	Claim 16, line 1, delete “claim 1,” and replace with –claim 15--.
Claim 17, line 1, delete “claim 1,” and replace with –claim 15--.

Claim 19, line 1, delete “claim 1,” and replace with –claim 15--.
Cancel claim 20-21.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Sovak (US 4,863,714) or Rakli which teach sterilization of a temperature sensitive contrast agent using a buffer or carbon dioxide for reducing pH.  However adjusting the pH of a mixture of iodixanol or ioforminol to within a range of 2 and less than 4 by adding an aqueous acid is not taught in the prior art references.  Priebe (GB 2465663) teaches adjusting the pH to 6.8 by means of hydrochloric acid prior to autoclaving to sterilize iodixanol (Example 1), but does not teach adjusting the pH to within a range of 2 and less than 4 by adding an aqueous acid.  Preibe (J. of Clin. Pharm. and Ther., 1999, 24, 227–235) also teaches iodixanol/HCl at pH 3.4 for 125h leads to formation of 246mg/g free iodide (page 231), as such it is considered that one would not have been motivated to adjust pH to less than 4 using an aqueous acid (HCl) prior to autoclave.  
The results of the data set forth in Figure 1 of the instant application are also acknowledged, showing free iodide levels less than 25 µgI/ml at a heat load of 121 C with a starting pH less than 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618